Per Ouriam.

We think that the plea in this case is bad. The liability of the defendant below is predicated upon his privity of estate, not of contract; hence the pl^ of non est factum is not responsive to the. declaration, and can be no bar to the action. The defendant’s liability to pay rent did not depend upon any contract máde by him with the plaintiffs below, but arose out of his relation as the assignee of the original lessees. It is obvious, therefore, that it was quite immaterial whether the lease upon which the plaintiffs below counted, was. or was. not the deed of the defendant below.
The demurrer was well taken, and should have been sustained.